REASONS FOR ALLOWANCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claim amendment filed on 07/05/2022 has been entered.  Pending claims 1-25 are allowed for the following reasons:   Using independent claim 7 as an example, the following claim elements are added by way of the current amendment:


    PNG
    media_image1.png
    248
    954
    media_image1.png
    Greyscale

.

	The prior art of record, Medini et al. and Chandrasekhar (refer to paragraph 6 of the non-final Office Action mailed on 04/05/2022), does not teach executing a “stochastic associative search” to “identify a final cluster from the at least two clusters” per the amendment claim element above.   While a “stochastic associative search” is know in the art, there is no reason or motivation to add such a search to the Medini et al. and Chandrasekhar combination without reliance upon impermissible hindsight, or without destroying a fundamental operating principle of the combination.   Independent claims 1, 14, and 20 recite equivalent limitations.  The remainder of the pending claims are dependent.   The previous rejection of claims 14-19 under 35 USC 101 is withdrawn in view of the amendment adding “non-transitory” to the preamble. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665